Citation Nr: 1604881	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  14-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased compensable rating for a post-operative appendectomy scar.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to service connected post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from July 1964 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in pertinent part, continued the original noncompensable rating for the Veteran's post-operative appendectomy scar.  The Veteran submitted a notice of disagreement (NOD) with the noncompensable disability rating and timely perfected his appeal in March 2014.

The Veteran also appeals from a February 2014 rating decision which, in pertinent part, denied the Veteran's claim for service connection for sleep apnea. 

In September 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A hearing transcript has been associated with the claims file.  

In September 2015 and January 2016, the Veteran submitted additional evidence in support of his appeal.  Such submissions were accompanied by waivers of initial agency of original jurisdiction (AOJ) consideration.  The Board may therefore properly consider such evidence.  See 38 C.F.R. § 20.1304 (2015).  Later in January 2016, the Veteran requested that the evidence submitted earlier in January 2016 be removed from his record as it had been erroneously submitted.  The evidence has been removed from the Veteran's record.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher rating includes a claim for a total rating based on individual unemployability (TDIU) where a veteran claims that his service-connected disability prevents him from working.  The Veteran was noted to be working at the time of the May 2012 VA examination report.  The Veteran has not alleged that he is currently unemployed or completely unemployable as a result of the aforementioned service-connected disability.  The Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Any further discussion of an issue of entitlement to TDIU is not necessary.  See Rice, supra.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file reveals VA/CAPRI records current to January 2015, which were not considered by the AOJ.  Although the Veteran has not submitted a waiver of AOJ consideration of this evidence, the evidence is not relevant to the claim herein decided.  In addition, the Veteran's claim for service connection for sleep apnea is being remanded so the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.  38 C.F.R. § 20.1304(c) (2015).  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service treatment records document the in-service appendectomy surgery conducted at the U.S. Naval Hospital in Philadelphia in 1967.

2.  The Veteran's linear scar over his right lower quadrant of his anterior thorax manifested as itchy and unstable.

CONCLUSION OF LAW

The criteria for a 10 percent rating for a post-operative appendectomy scar are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.25, 4.118, 7800-7805 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Id. 
With respect to claims for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A May 2012 letter provided such notice with regard to the Veteran's claim for an increased compensable rating for post-operative appendectomy scar.  This letter indicated what information and evidence was needed to substantiate such a claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  The June 2012 rating decision reflects the RO's initial adjudication of the claim for an increased rating after the issuance of the May 2012 letter.  The May 2012 letter set forth specific criteria for higher rating for scars (the timing and form of which suffices, in part, for Dingess/Hartman).

The Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the report of the VA examination, as well as the Veteran's VA treatment records and private treatment records.  The Board notes that the Veteran testified during his September 2015 hearing that he had not received any treatment for or seen a physician about his scar since his May 2012 VA examination, which is the most recent and only VA examination for the Veteran's scar.  Neither the Veteran nor his representative have argued that there has been any increase in severity of this disability during the pendency of the appeal.  The Board is not required to remand an appealed disability-benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared; thus, no remand for such purpose is warranted in this case.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).

Also of record and considered in connection with the appeals are various written statements provided by the Veteran and his representative, on his behalf.

The Board points out that that the Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the September 2015 hearing, the undersigned enumerated the issues on appeal, to include the matters of a higher rating for a post-operative appendectomy scar and service connection for sleep apnea to include as secondary to service connected PTSD here at issue.  The Veteran provided testimony regarding his symptoms and his current treatment.  The Veteran's representative provided argument in support of the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, the hearing testimony did not reveal the presence of any outstanding evidence; hence, any omission in this regard was not prejudicial to the Veteran.  As such, the hearing was legally sufficient. 

The Board finds that the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the claim.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Claim for Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.        § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3. 

Rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002, see 67 Fed. Reg. 49490-99 (July 31, 2002) and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, although a veteran may request evaluation under the new criteria.  See 73 Fed. Reg. 54708 (September 23, 2008). 

In this case, the Veteran filed the instant claim for increased compensable rating for a post-operative appendectomy scar in 2012.  The post-October 2008 version of the schedular criteria is applicable.  

Burn scars of the head, face, or neck; scars of the head, face, or neck due to other causes; or, other disfigurement of the head, face, or neck, are evaluated under 38 C.F.R. § 4.118, DC 7800.  As the scar which is the subject of this appeal affects the Veteran's abdomen and is not the result of a burn, DC 7800 is not applicable.  

Burn scars or scars not of the head, face or neck that are deep and nonlinear and affect an area of at least six square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  Such scars that affect an area of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrant a 20 percent rating.  Such scars that affect an area of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrant a 30 percent rating.  Such scars that affect an area of 144 square inches (939 sq. cm.) or greater warrant a 40 percent rating.  38 C.F.R. § 4.118, 7801.  A deep scar is one associated with underlying soft tissue damage.  DC 7801, Note (1).  As the Veteran's scar is linear and not deep, DC 7801 is not applicable.  

A 10 percent rating is the only and maximum rating for scars other than of the head, face or neck which are superficial and that do not cause limited motion and involve an area or areas of 144 square (sq.) inches (one sq. foot) (929 sq. centimeters) or greater.  DC 7802.  As set forth in the applicable version of the regulations, a deep scar is one "associated with underlying soft tissue damage."  DC 7801, Note (1).  A superficial scar is defined as a scar "not associated with underlying soft tissue damage."  DC 7802, Note (1).  38 C.F.R. § 4.118, DCs 7801, 7802 (as in effect after October 23, 2008).  The May 2012 VA examiner noted that the entire surface area of the Veteran's scar is 5.6 sq. cm, that it is superficial and linear, therefore DC 7802 is not applicable.  

Notes to DCs 7801 and 7802 provide that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined under 38 C.F.R. § 4.25. 

One or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent rating.  DC 7804.  An unstable scar is one "where, for any reason, there is frequent loss of covering of skin over the scar."  DC 7804, Note (1).  If one or more scars are both unstable and painful, an additional 10 percent rating should be added to the evaluation that is based on the total number of unstable or painful scars.  DC 7804, Note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804, when applicable.  DC 7804, Note (3).  Any disabling effects of scars, including linear scars, not considered in a rating provided under diagnostic codes 7800-04, should be rated under an appropriate diagnostic code.  DC 7805.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Schedular Rating

The Veteran contends that his post-operative appendectomy scar is itchy and causes him to scratch and bleed and therefore warrants a higher rating. 

A May 2012 VA examination reflected the Veteran's reports of undergoing surgery while in the service around 1967 at the US Naval Hospital in Philadelphia, and that he healed from the surgery but has a residual scar.  A physical examination found one linear, well healed incisional scar over the Veteran's right lower quadrant of his anterior thorax.  The examiner determined that the scar was not painful or unstable and that it was not due to burns.  The examination revealed that "the majority of the scar is 11 cm long x 0.1 cm in width.  At the proximal end, there is an additional 3 cm that is wider specifically 1.5 cm in width.  The total surface area of the entire scar is 5.6 sq. cm."  The examiner determined that the scar is superficial and not deep without any evidence of breakdown.  The examiner concluded that there "are no scars or disfigurement of the face, head, or neck...the Veteran works as a custodian and there is no effect from his scars on his ability to work."  No photographs were provided.  

At the September 2015 hearing, the Veteran testified that his post-operative appendectomy scar "itches quite a bit" and that it's a sensation that he experiences "pretty much every day."  The Veteran testified that his scar "gets irritated and turns a little red then it becomes a little sore but then after a while, it'll clear up but [he will] still be itching."  The Veteran testified that there are no bumps or ingrown hairs that cause the irritation and itchy sensation.  He indicated that he believes the scar is bothered by his dressing and undressing and general irritation of his clothing as the scar is situated near his belt line.  The Veteran testified that he has noticed that the continuous itching causes the scar to bleed.  The Veteran indicated that the report of the May 2012 examination was not entirely accurate.  He testified that he did not indicate to the nurse who conducted his examination, that he "didn't have a problem with [his scar], that it didn't bother [him]."  The Veteran testified that the nurse asked him if his scar bled a lot, to which he replied "not really but it gets irritated and I have seen a little blood."  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge.  See Jandreau, supra; Buchanan, supra.  The Veteran's observations that his scar is irritated and itchy causing him to scratch, resulting in bleeding, are symptoms and observations well within the realm of the Veteran's personal knowledge.  Such symptoms can only be perceived and reported by the Veteran, as no other person is able to determine what the Veteran feels.  The Board finds the Veteran's assertions regarding his symptoms indicating that his scar is unstable are considered competent and credible lay evidence of such.  

Resolving reasonable doubt in the Veteran's favor, a 10 percent rating is warranted for the Veteran's post-operative appendectomy scar.  38 C.F.R. § 4.118, 7804. 

There are other Diagnostic Codes which are potentially applicable when evaluating a skin disability.  These other Diagnostic Codes are not applicable to the instant claim as the post-operative appendectomy scar is not a benign or malignant skin growth and there has been no diagnosis of infection, acne or other disorder.  See DCs 7806-7833.  The Veteran has not alleged that his a post-operative appendectomy scar should be rated as disfiguring, and the Board notes that disfigurement criteria are considered only when the scar at issue impacted the head, face or neck.

The preponderance of the evidence supports an increased compensable rating of 10 percent, but no more, for a post-operative appendectomy scar throughout the entire appellate period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Extraschedular Rating

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected post-operative appendectomy scar; however, the Board finds that his symptomatology has been stable for his disability throughout the appeal.  Assigning staged ratings, for such disability is not warranted.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  The Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected a post-operative appendectomy scar with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran's various subjective complaints-including irritation, itching, and bleeding-are contemplated by the rating criteria under which the disability is rated.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  The Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for his disability.  The Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  This is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

The Board finds that a 10 percent rating for a post-operative appendectomy scar, is warranted.  No other higher or separate ratings are warranted for the claim of entitlement to an increased compensable rating for a post-operative appendectomy scar.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A.     § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.


ORDER

Entitlement to an initial 10 percent rating for a post-operative appendectomy scar is granted, subject to the laws and regulations governing the effective date of an award of monetary compensation.


REMAND

With respect to the remaining issue on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for sleep apnea so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

During the September 2015 hearing, the Veteran alleged suffering from sleep apnea due to his continuously interrupted sleep while in service in Vietnam as well as due to his service-connected PTSD.  Service treatment records are silent for a diagnosis or treatment of sleep apnea or any other sleep disorder.  Post service VA treatment records reflect treatment for sleep apnea as well as PTSD.  During the September 2015 hearing, the Veteran through his representative argued that an etiological relationship between PTSD and sleep apnea exists.  The Veteran has not been afforded a VA examination to determine the etiology of his claimed sleep disorder.  In light of the foregoing evidence, such an examination should be obtained upon remand.  See McLendon, supra; 38 U.S.C.A. § 5103A(d); and 38 C.F.R.                  § 3.159(c)(4).  

The Veteran should be requested to identify any non-VA healthcare providers who treated him for his claimed disability and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeals.

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the Veteran identify any non-VA healthcare provider who treated him for his claimed disability and, after obtaining any necessary authorization, obtain all identified records not previously of record.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed sleep apnea disorder.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed sleep apnea?  If so, please specify the diagnosis.  

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed sleep apnea, had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should comment on the Veteran's allegations of continuously interrupted sleep while in the service.  

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed sleep apnea was caused by, or aggravated beyond the normal progress of the disorder by his service-connected PTSD?  If so, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


